DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
2.	The objections to the specification are withdrawn in view of the appropriate correction filed on 5/24/2022 which is accepted and entered.  

Claim Rejections - 35 USC § 112
3.	The rejections of claim 1, and thus dependent claims 2-17, claim 6, claim 7, claim 10, and claim 12, and thus dependent claim 13, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of the appropriate corrections filed.  

4.	The rejections of claim 1, and thus dependent claims 2-17, and claim 6, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the appropriate corrections filed.  
5.	Claim 1, and thus dependent claims 2-17, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, second page, line 2 recites “as viewed in a top view” rendering the claim indefinite as it is not clear whether this is a failure to invoke proper antecedent basis to the already recited top view, or if this is an alternative view not properly claimed.  It appears the issue is the former, wherein correction can be made by way of amending “a top view” to “the top view” at line 2, page 2 of the claim.
	Appropriate correction is required.  

Claim Rejections - 35 USC § 103
6.	Claims 1-3, 5-8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (JP 2018-197723) in view of Yoo (US 2012/0121939).
Regarding claim 1, Cheng teaches a battery pack 3 (Figs. 1-5; not limited to full disclosure), comprising:
at least one battery cell 2 (P6, 15, 23), the at least one cylindrical battery cell 2 including: 
first and second end portions spaced apart from each other in a length direction of the at least one battery cell (intrinsic to the described cylindrical battery – P5, 23), and
an outer peripheral surface 2a (illustrated, Fig. 5a-5b) between the intrinsic first and second end portions of the cylindrical battery cell (P5, 23, 55);
 a measuring circuit board connected to the at least one battery cell (P30, 49), the circuit board to monitor the at least one battery cell 2 [see the description of a measuring circuit board – P30; furthermore, the italicized language is functional language that does not impart any further distinct structural requirements to the claim is considered met by the structure that is required (e.g., the circuit board)]; and 
a sensor 1 extending from the circuit board toward the at least one battery cell 2 (the feature is considered intrinsic to the described feature of the temperature measuring element 13 of temperate sensor 1 is connected to a measuring circuit board – P30, 49; thus, the sensor 1 intrinsically must extend, indirectly or directly, from the circuit board).  Alternatively, the construct is a known configuration as taught by Yoo, Yoo teaching analogous art of a battery pack including circuit board 100 and a thermistor 300 having a curved side 330 in contact with a cylindrical cell 200 (Figs. 4A-4B), wherein the thermistor 300 extends from the circuit board 100 toward the at least one battery cell 200 (see Figs. 1A, 1B, 2):

    PNG
    media_image1.png
    381
    444
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    441
    415
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    430
    390
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to configure the sensor 1 and circuit board of Cheng in the manner shown above such that the sensor extends from the circuit board toward the at least one battery cell given Yoo teaches the construct is a known configuration in the prior art, the technique providing the predictable result of a means by which the sensor 1 is connected to the circuit board.  
Furthermore regarding claim 1, Cheng teaches the sensor 1 contacts the outer peripheral surface 2a of the at least one battery cell (see Fig. 5), and the sensor 1 including: 
a casing (11, 12) (housing 11 that is integrated with heat transfer body 12 – P29) having:
a first surface 14a that is concave toward the outer peripheral surface 2a of the at least one battery cell 2 (Figs. 1-2, 5; abstract; P7, 50), the first surface 14a having a radius of curvature matching the outer peripheral surface 2a of the at least one battery cell 2 (Figs. 5a-5b),
a second surface (see surface pointed to in Fig. 2 by reference numeral 11 in Figs. 1-2; also annotated below in the rejection of claim 5) opposite to the first surface 14a (Figs. 2, 5a-5b); and 
lateral surfaces connecting the first 14a and second surfaces to each other, 
		a thermistor chip 13 inside the casing (11, 12) (P30)
a lead wire 18 extending from the thermistor chip 13 outside the casing (11, 12), and 
a potting resin material 61 (“a filler”) inside the casing (11, 12) (P32-33),
wherein the first surface 14a, the second surface, and the lateral surfaces are connected to each other (P29) to define a closed cross-section of the casing (11, 12) (shown in Fig. 5a-5b), as viewed in a top view.
Cheng is only deficient in teaching, “wherein the first surface 14a has a largest width among the first surface, the second surface, and the lateral surfaces, as viewed in [the] top view, the width of the first surface 14a being measured along a curvature of the first surface 14a.”  As detailed above, Yoo teaches analogous art of a battery pack including circuit board 100 and a thermistor 300 having a curved side 330 in contact with a cylindrical cell 200 (Figs. 4A-4B), wherein the thermistor 300 extends from the circuit board 100 toward the at least one battery cell 200 (see Figs. 1A, 1B, 2, 4A, 4B).  The thermistor 300 comprises conductive connection part 320 (analogous to the claimed casing; components (11, 12) of Cheng) in which an elastic material supporting body 340 is contained, the thermistor 300 having a sensor 330 and terminals 310.  Yoo teaches the supporting body 340 and the conductive connection part 320 may have various shapes including the one shown in Fig. 4A in which the analogous curved first surface that mates with the cell has a largest width among the first surface, the analogous second surface, and the analogous lateral surfaces, as viewed in a top view, the width of the first surface measured along a curvature of the first surface:

    PNG
    media_image4.png
    376
    319
    media_image4.png
    Greyscale

It is noted that a curved line between two planes will intrinsically always have a larger width than a straight line between the same two planes (i.e., the analogous curved first surface of Fig. 4A is intrinsically wider than the analogous second surface opposite thereto, and also clearly wider than the lateral surfaces as illustrated).  Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).
It is further noted that Yoo teaches other shapes as shown in Figs. 3C, 3D, and 9 (reproduced below), such that the thermistor 300 and surfaces thereof may take on many shapes, sizes, and forms, with the feature of the first surface being the widest among the surfaces being a feature entirely a design feature that would not alter the functionality of the thermistor 300:  

    PNG
    media_image5.png
    233
    274
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    248
    292
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    264
    283
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    269
    262
    media_image8.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the shape of the sensor 1of Cheng to have the specific thermistor shape shown in Fig. 4A of Yoo in order to meet the design requirements of the sensor 1 with respect to at least the mating between the cell(s) and the circuit board, the modification simply being one in which first surface 14a is made longer than the second surface, with the lateral surfaces being made shorter than each of the first surface 14a and the second surface, wherein the change in form or shape, without any new or unexpected results for which objective evidence exists that is fully commensurate in scope with the claim, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976); MPEP § 2144.04.  
Regarding claim 2, Cheng teaches wherein the sensor 1 is a three-dimensional body with many parts extending in all directions (see Figs. 1-5ab).  No matter where the circuit board is oriented (since it is not shown- P30), under a given orientation of the battery pack 3 arbitrarily selected, the sensor 1 will intrinsically extend in an “upright position” with respect to the circuit board depending on the part selected of sensor 1.  As illustrated in Fig. 5b, the sensor also extends along the length direction of the at least one battery cell 2.  Alternatively, as detailed above in Cheng as modified by Yoo, the connection of the thermistor 300 to the circuit board is such that the thermistor 300 extends in an upright position with respect to the circuit board 100  and along the length direction of at least one battery cell (Fig. 1A-1B).
Regarding claim 3, Cheng teaches wherein the lead wire 18 extends outward from the casing (11, 12) through an open end portion of the casing (Figs. 3, 5a).  Cheng teaches the sensor 1 is connected to a measuring circuit board (P30, 49), but fails to explicitly teach the lead wire 18 extends through a lead hole of the circuit board in an upright position as claimed.  As detailed above, Yoo teaches analogous art in which connection of the thermistor 300 to the circuit board is such that the lead wire 310 extends outward from the casing 320, the lead wire extending through a terminal accommodation hole 120 (“a lead hole”) of the circuit board 100 in an upright position (Fig. 2).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to configure the sensor 1 and circuit board of Cheng in the manner taught by Yoo such that the lead wire 18 extending outward from the casing (11, 12) through an open end portion of the casing (Figs. 3, 5a) extends through a terminal accommodation hole 120 (“a lead hole”) of the circuit board 100 in an upright position as taught by Yoo (Fig. 2) in order to provide the predictable result of a means by which the sensor 1 is connected to the circuit board 100.
Regarding claim 5, Cheng teaches wherein:
the first surface 14a of the casing (11, 12) directly contacts the outer peripheral surface 2a of the at least one battery cell 2 (Figs. 5a-b), 
the second surface of the casing (11, 12) is flat (Figs. 5a-b), and 
the lateral surfaces include two first lateral surfaces (15 ,15) adjoining respective opposite ends of the first outer surface 14a, and two second lateral surfaces (one interpretation annotated below) adjoining respective opposite ends of the second surface (Figs. 5a-5b).  

    PNG
    media_image9.png
    391
    535
    media_image9.png
    Greyscale
 
It is noted that the modification of Cheng by Yoo is one in which the above construct is has first surface 14a made longer than the second surface, with the lateral surfaces being made shorter than each of the first surface 14a and the second surface as illustrated in Fig. 4A of Yoo as applied to the construct shown in Fig. 5a of Cheng.
Regarding claim 6, Cheng teaches wherein the closed cross-section of the casing (11, 12) surrounds an entire perimeter of the thermistor chip 13, as viewed in the top view (Figs. 5a-5b).  
Regarding claim 7, Cheng as modified by Yoo fails to explicitly teach the second surface has a smallest width among the first surface 14a and a combined length of one of the two first lateral surfaces with one of the two second lateral surfaces, as viewed in the top view, the width of the second surface being measured a longitudinal direction of the second surface, as viewed in the top view.  
As detailed above, Yoo teaches the supporting body 340 and the conductive connection part 320 may have various shapes including a cuboid shape as taught by Cheng (Fig. 3B), in addition to the configurations shown in Figs. 3C, 3D, 4A, and 9 (reproduced below):    

    PNG
    media_image5.png
    233
    274
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    248
    292
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    264
    283
    media_image7.png
    Greyscale


    PNG
    media_image4.png
    376
    319
    media_image4.png
    Greyscale

    PNG
    media_image8.png
    269
    262
    media_image8.png
    Greyscale

	It would thus appear that the thermistor 300 and surfaces thereof may take on many shapes, sizes, and forms, with the feature of the first surface being the widest among the surfaces and the second surface being the narrowest one of design that would not alter the functionality of the thermistor 300.  Accordingly, it is considered an obvious expedient to one having ordinary skill in the art at the effective filing date to alter the shape of the sensor 1 of Cheng as taught by Yoo in order to meet the design requirements of the sensor 1 with respect to at least the mating between the cell(s) and the circuit board.  The change in form or shape, without any new or unexpected results for which objective evidence exists, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  
Regarding claim 8, Cheng as modified by Yoo teaches the known construct of providing first and second lateral surfaces as claimed (Fig. 3C) in which first lateral surfaces have slopes extending from the first surface toward boundaries between the first and second lateral surfaces, and the second lateral surfaces have slopes approaching each other Attorney Docket No. 302/1818_00- 29 –toward the second surface from the boundaries between the first and second lateral surfaces.  
The Fig. 3C embodiment thus teaches the features of claim 8 with respect to the first and second lateral surfaces, and the Fig. 4A embodiment teaches the largest width feature of the first surface (claim 1).  The combination of features of the embodiments is considered obvious given the Court has held that it is prima facie obvious to combine features from two embodiments disclosed adjacent to each other since the combination is simply a “predictable variation” and “does not require a leap of inventiveness” (Cordis Corp. v. Bos. Scientific Corp., 561 F.3d 1319, 90 U.S.P.Q.2d 1401 (Fed. Cir. 2009).
Accordingly, it is considered an obvious expedient to one having ordinary skill in the art at the effective filing date to alter the shape of the sensor 1 of Cheng to have the features of sloped surfaces as recited in claim 8 and taught in Fig. 3C of Yoo, and the first surface-largest width feature of claim 1 taught in Fig. 4A of Yoo in order to meet the design requirements of the sensor 1 with respect to at least the mating between the cell(s) and the circuit board.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  
Regarding claim 15, Cheng teaches wherein the casing (11, 12) and the potting resin material 61 (“filler”) of the sensor 1 include different resin materials (e.g., heat transfer body 12 may be a metal (P4, 9, 17, 27) and the potting resin material 61 (“filler”) may be a resin material having excellent thermal conductivity including epoxy resin – P33).

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (JP 2018-197723) in view of Yoo (US 2012/0121939) as applied to at least claims 1 and 3 above, and further in view of Nakasho et al. (US 2005/0046393).
Regarding claim 4, Cheng fails to disclose the sensor 1 further includes a pair of coupling protrusions protruding toward the circuit board from the open end portion of the casing, the pair of coupling protrusions extending through a pair of coupling holes in the circuit board.  
In the same field of endeavor, Nakasho teaches a battery pack in which temperature sensor 4 has an arcuate shaped sheet 14 with its profile matched with a cylindrical battery outer peripheral surface (Fig. 13) (i.e. analogous to 14a of Cheng), wherein the temperature sensor 4 is further provided with a pair of coupling protrusions (legs 13C, 13C) protruding towards the circuit board (5, 17 – P65), the pair of coupling protrusions (13C, 13C) extending through a pair of slats 17A of base plate 17 that is part of the circuit board (5, 17) and mated with arcuate shaped sheet 14 in the orientation shown (P51; Fig. 13)
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize this known technique and construct of coupling protrusions (legs 13C, 13C) protruding towards the circuit board (5, 17 – P65), the pair of coupling protrusions (13C, 13C) extending through a pair of slats 17A of base plate 17 that is part of the circuit board (5, 17) (P51; Fig. 13) as taught by Nakasho when connecting sensor 1 of Chen to the circuit board in order to provide the predictable result of a manner in which the entities are securely mated with one another.  Furthermore, it would have been obvious to provide the coupling protrusions (13C, 13C) such that they protrude from the open end portion of the casing (11, 12) (i.e., incorporate the plate 13 within the housing (11, 12) of Cheng) such that plate 13 mates with surface 14a) as this would maintain the overall structure presented in Nakasho (Fig. 13).  

8.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (JP 2018-197723) in view of Yoo (US 2012/0121939) as applied to at least claim 1 above, and further in view of Hong et al. (KR 10-2012-0059951) (machine translation provided).
	Regarding claim 9, Cheng fails to disclose the battery pack further comprising a pressing member connected to a battery cell holder, the pressing member being in direct contact with only the second outer surface of casing (10, 11) among all surfaces of casing (10, 11), and the pressing member pressing the sensor against the outer peripheral surface 2a of the at least one battery cell 2.  
In the same field of endeavor, Hong teaches analogous art of a battery pack 100 comprising a temperature measurement element 30 connected to a protective circuit module 40 and bare cell 10a, a case 50 (i.e., “a battery cell holder”) housing bare cell 10a, and a press member 51 (“a pressing member”) connected to the case 50 (“battery cell holder”), the press member 51 being in direct contact only with one side of the temperature measurement element 30, and the press member 51 pressing the temperature measurement element 30 against the analogous outer peripheral surface of the at least one battery cell 10a (abstract; Figs. 3, 7; entire disclosure relied upon): 

    PNG
    media_image10.png
    394
    566
    media_image10.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique and configuration of Hong to the battery pack of Cheng such that it further comprises a press member 51 connected to a case 50 (“battery cell holder”), the press member 51 pressing the sensor 1 of Cheng against the outer peripheral surface 2a of the at least one battery cell 2 in order to provide the predictable results taught by Hong of being able to easily and closely adhere the temperature measuring element 30 to the bare cell 10a (Hong: page 3).  
Regarding the feature that the press member 51 is in direct contact only with the second surface of the casing (11, 12), it is further considered an obvious expedient to determine which surface(s) of sensor 1 of Cheng, analogous to temperature measuring element 30 of Hong, that press member 51 should contact in order to achieve the desired level of adherence of the sensor 1 to the cell 2 (the function of press member 51 as taught by Hong), as well as based on the overall design requirements of the battery pack, and furthermore on the “Obvious to Try” Rationale- choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Regarding the latter, there is a design need in terms of how to provide press member 51 of Hong to the sensor 1 of Cheng; there are a finite number (3) of potential solutions in terms of which surface(s) the press member 51 of Hong would contact when utilizing the sensor 1 and cell 2 of Cheng in the construct of case 50 (“battery cell holder”) of Hong:  1) only the second surface; 2) only the right lateral surface 15; or 3) both the second surface and the right lateral surface 15, wherein a person of ordinary skill in the art could pursue these known potential solutions with a reasonable expectation of success.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397; MPEP 2143, Exemplary Rationale E.  
It is noted that the instant disclosure does not describe any new or unexpected results related to the claimed feature/configuration, wherein the feature of the pressing member being in direct contact only with the second outer surface of the casing, although shown in the drawings, is not an originally claimed feature or one found in the written description such that its criticality is described or established.
Regarding claim 10, Cheng as modified by Hong teaches where press member 51 includes:  a fixed portion (i.e., top portion of press member 51 as illustrated) directly contacting the case 50 (“battery cell holder”), the fixed portion extending obliquely toward the temperature measurement element 30 [what would be the second surface of the casing (11, 12) of Cheng]; and a pressing portion in direct contact only with a lower part (i.e., whatever part of the second surface it makes contact with is considered the claimed “lower part”) of the second surface of the casing (10, 11) that overlaps the thermistor chip (the thermistor extending the full length of the housing (10,11)- - Figs. 1 & 2), the pressing portion being continuous and integral with the fixed portion (see press member 51 of Hong).

9.	Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (JP 2018-197723) in view of Yoo (US 2012/0121939) as applied to at least claim 1 above, and further in view of Kim et al. (US 2012/0169289).  
Regarding claim 11, Cheng fails to disclose wherein the at least one battery cell 2 includes a plurality of battery cells, the battery pack 3 further comprises a cell holder providing assembly positions for the plurality of battery cells, the cell holder structurally binding the plurality of battery cells together.  
In the same field of endeavor, Kim teaches analogous art of a battery module (“battery pack”) including a plurality of battery cells 150, the battery module comprising cell holder [any of spacer 100 that is part of casing 190 (Fig. 1, P31), or see P35 in which the “assembling location of the batteries 150 may be restricted by using a case having a plurality of openings into which ends of the batteries 1450 are inserted and fixed,” or spacers 100, 100 (Fig. 2, P40), or first plate member 171, or second plate member 172, or any combination thereof] providing assembly positions for the plurality of battery cells 150 (Fig. 1, P31, 35).  The battery module of Kim also utilizes an analogous thermistor 10 (“sensor”) with an arcuate profile/surface(s) to measure the temperature of the battery cells (P37-38).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize this known design and technique of providing a plurality of battery cells (to provide the predictable result of increasing the voltage and/or capacity output) versus the single cell of Cheng, and to utilize the known cell holder (any of the entities individually or in combination taught by Kim) given the construct is known and taught by Kim and provides the predictable result that the plurality of battery cells can be positionally maintained.
Regarding claim 14, Cheng as modified by Kim teaches wherein:  the cell holder (first end plate 171 being part of overall cell holder) is between the circuit board 180 and the at least one battery cell 150, and the sensor (analogous thermistor 10) extends between the circuit board 180 and the at least one battery cell 150 through a “sensor penetration hole” (illustrated in Fig. 1) in the cell holder (first end plate 171).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize this known design and technique of providing the cell holder (first end plate 171), circuit board 180, battery cell 150, and sensor 10 in the construct as claimed in order to provide the predictable result that the at least one battery can be positionally maintained and assembled in conjunction with the cell holder (first end plate 171), circuit board 180, battery cell 150, and sensor 10.  

10.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (JP 2018-197723) in view of Yoo (US 2012/0121939) as applied to at least claim 1 above, and further in view of Watanabe (JP 2002-025633) (machine translation previously provided).   
Regarding claim 11, Cheng fails to disclose wherein the at least one battery cell 2 includes a plurality of battery cells, the battery pack 3 further comprises a cell holder providing assembly positions for the plurality of battery cells, the cell holder structurally binding the plurality of battery cells together.  
In the same field of endeavor, Watanabe teaches analogous art of a battery pack including a plurality of battery cells 1, the battery module comprising a “cell holder” (i.e., lower case 4 , elastic piece 6, and ribs 8) providing assembly positions for the plurality of battery cells 150 via battery holding ribs 8 (Figs. 1-2; P11-17).  The battery module of Watanabe also utilizes an analogous temperature detection element 3 (“sensor”) that may be a thermistor (P15) that contacts an outer peripheral surface of cylindrical cell 1, the temperature detection element 3 (“sensor”) connecting to and extending from circuit board 2 (Fig. 1; P11-17).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize this known design and technique of providing a plurality of battery cells (to provide the predictable result of increasing the voltage and/or capacity output) versus the single cell of Cheng, and to utilize the known cell holder (lower case 4 including battery holding ribs 8) given the construct is known and taught by Watanabe and provides the predictable result that the plurality of battery cells can be positionally maintained.
Regarding claim 12, Cheng teaches the battery pack 3 further comprising a pressing body 20 (“pressing member”) (P35-39), the pressing member 20 pressing the sensor 1 against the outer peripheral surface 2a of the at least one battery cell 2 (Fig. 5a, 5b; P38).  Alternatively, pressing wall 70 also reads on a pressing member, the pressing wall 70 (“pressing member”) pressing the sensor 1 against the outer peripheral surface 2a of the at least one battery cell 2 (P47-49).
Cheng fails to disclose a pressing member that includes a fixed portion at a first end, the fixed portion being fixed to the cell holder; and Attorney Docket No. 302/1818_00-- 30 –a pressing portion at a second end, the pressing portion extending from the fixed portion and contacts the sensor as claimed.
Cheng as modified by Watanabe (rejection of claim 11, claim 12 depending therefrom) teaches a manner in which a plurality of battery cells within a cell holder may be arranged, wherein in this construct, Watanabe further teaches elastic piece 6 (“pressing member”) which presses the analogous temperature detection element 3 (“sensor”) against the outer peripheral surface of the at least one battery cell 1 (Fig. 2), wherein the elastic piece 6 (“pressing member”) includes a fixed portion at a first end, the fixed portion being fixed to the lower case 4 (“cell holder”) (see Fig. 2), the elastic piece 6 (“pressing member”) extending from the fixed portion and contacting the sensor 3 as claimed (see Fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art when adopting the battery pack configuration comprising a plurality of battery cells to substitute the known pressing member construct utilized with a plurality of battery cells as taught by Watanbe for that of the individual pressing member 20/70 taught by Cheng in in order to provide a means by which the sensor 1 of Cheng, utilized in the construct with a cell holder and a plurality of battery cells, is brought into contact with the secondary batteries, thus stabilizing temperature detection as taught by Watanabe (abstract).
Regarding claim 13, Cheng as modified by Watanabe teaches wherein the elastic piece 6 (“pressing member”) extends obliquely toward the sensor 3 from the fixed portion, the fixed portion being spaced apart from the sensor 3, and the pressing portion of the pressing member extending vertically together with the sensor 3 in the length direction of the at least one battery cell (Fig. 2).  

11.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (JP 2018-197723) in view of Yoo (US 2012/0121939) as applied to at least claim 1 above, and further in view of Yoshihara et al. (US 2013/0043425) and Kimbell et al. (US 2019/0219457).
Regarding claim 16, Cheng teaches wherein the casing (11, 12) includes a resin (P26:  housing 11 is made of resin), and the potting resin material 61 (“filler”) includes a resin material having excellent thermal conductivity including epoxy resin (P33).  Cheng does not explicitly teach that the casing (11) is a thermoplastic resin, and the resin material of potting resin material 61 (“filler”) is a thermosetting resin as claimed.  
With respect to the casing being a thermoplastic resin, in an analogous field of endeavor, Yoshihara teaches a thermoplastic resin material that can be utilized for cases, housings, and specifically a case of a temperature sensor (P106).  Yoshihara thus teaches a thermoplastic resin is a suitable material for a casing of a temperature sensor (P106).  
With respect to the potting resin material 61 (“filler”) being a thermosetting resin as claimed, in an analogous field of endeavor, Kimbell teaches a temperature probe 2 that has a temperature sensor 12 positioned in a potting material 30, wherein the potting material may include one or both of a thermoset plastic and a silicon rubber gel (P74).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the resin casing material of Cheng a thermoplastic resin as taught by Yoshihara (P106), and as the resin material of potting resin material 61 (“filler”) of Cheng that of a thermoset plastic (“thermosetting resin”) as taught by Kimbell (P74) given the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); MPEP 2144.07).

12.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (JP 2018-197723) in view of Yoo (US 2012/0121939) as applied to at least claim 1 above, and further in view of Takei et al. (US 5,248,927).
Regarding claim 17, Cheng fails to disclose wherein the sensor 1 further includes a tab member electrically connected to one of the first and second end portions of the at least one battery cell.  In the same field of endeavor, Takei teaches analogous art of a battery pack with a temperature detecting element 28 such as a thermistor including leads 30, 31 are provided within molded member 29, wherein the configuration further includes a tab member (either of first electrode 9 or second electrode 10) also held by molded member 29 which are respectively connected to one of the first and second end portions of the at least one battery cell 21 (see Fig. 2; entire disclosure).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the sensor of Cheng 1 such that it further includes a tab member (either of first electrode 9 or second electrode 10) which are respectively connected to one of the first and second end portions of the at least one battery cell 21 as taught by Takei (see Fig. 2; entire disclosure) in order to provide the predictable result of more accurately measuring the temperature generated not only by the side of the battery cell, but also by the tops/bottoms of the cells given first and second electrodes 9, 10 mate with the top and bottom ends (electrically and physically).

Allowable Subject Matter
13.	Claim 18, and thus dependent claims 19-20, are allowed.   As previously noted, claims 1 + 17 + 18 (now rewritten in independent format within claim 18) were indicated as allowable as the prior art fails to provide teaching, suggestion, and/or motivation to arrive at the features of (claims 1, 17, and 18) and specifically:
“ wherein the tab member extends across the outer peripheral surface of the at least one battery cell to penetrate the casing, the tab member electrically connecting the one of the first and second end portions of the at least one battery cell to the circuit board.”

The closest prior art is considered that cited above along with the following references which exemplify the state of the prior art:  Jung (US 2012/0028083); Garcia et al. (US 2007/0296541); Saloio et al. (US 2018/0259397); and Lee et al. (US 2012/0225334).

Response to Arguments
14.	 Applicant’s remarks have been fully considered; all prior rejections of the prior Office Action have been withdrawn in view of the appropriate amendments filed.  Upon further consideration of the definitive claims presented, the prior art rejection above (previously made in the Non-Final Rejection dated 11/8/2021) is reinstated.  The pertinent argument made in the 1/28/2022 response by Applicant is addressed below:
	1)  As an additional matter, while the outstanding Office action appears to point to FIGS. 3B-3D, 4A, and 9 of the Yoo reference, asserting that it would have been obvious to modify the shape of the supporting body 340 to arrive at the limitations now recited in claim 1, applicants respectfully disagree. In particular, as the temperature sensor 330 of the Yoo reference is external to the solid supporting body 340, the internal size or shape of the supporting body 340 may be modified without consideration of the size/shape of the temperature sensor 330. However, it would not have been obvious to a person of skill in the art to modify a shape of a casing of a sensor with an internal temperature sensor within the casing, as the physical shape/size of the internal temperature sensor would have affected considerations of the size/shape of the casing. 

	Response:   "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397 (MPEP 2141.03).  Just as Applicant has determined that the shape of the casing must fit the internal sensor selected, so too would a person of ordinary skill in art.  The difference between the claimed invention and that taught by the prior art is the following feature:
 “wherein the first surface 14a has a largest width among the first surface, the second surface, and the lateral surfaces, as viewed in [the] top view, the width of the first surface 14a being measured along a curvature of the first surface 14a.”  

The difference is one in a change in form or shape, wherein the court has held that without any new or unexpected results for which objective evidence exists that is fully commensurate in scope with the claim, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976); MPEP § 2144.04.  See also:  “…if two devices do the same work in substantially the same way, and accomplish substantially the same result, they are the same, even though they differ in name, form, or shape” Machine Co. v. Murphy, 97 U. S. 120, 24 L. Ed. 935.  Accordingly, on the basis of Cheng alone, the feature is considered obvious in view of the case law above, wherein Yoo further substantiates the case of obviousness given 1) the specific shape claimed is taught by Yoo (Fig. 4A), and 2) Yoo teaches other shapes as shown in Figs. 3C, 3D, and 9 (reproduced above), such that the thermistor 300 and surfaces thereof may take on many shapes, sizes, and forms, with the feature of the first surface being the widest among the surfaces being a feature entirely a design feature that would not alter the functionality of the thermistor 300.
	Accordingly, in the absence of new or unexpected results for which objective evidence exists that is fully commensurate in scope with the claim, the change in form or shape is considered an obvious engineering design, especially given the claimed form/shape is known in the prior art as taught by Yoo, and wherein one of ordinary skill in the art would understand the shape of the casing (11, 12) of Cheng would have to accommodate the selected temperature sensing element 13 held therein such that it is suitable for its intended purpose.
Conclusion
15.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729